      Case 3:21-cv-00956-L-JLB Document 10 Filed 09/01/21 PageID.55 Page 1 of 3




 1   Rachel E. Kaufman, CA Bar No. 259353
 2
     rachel@kaufmanpa.com
     KAUFMAN P.A.
 3   400 NW 26th Street
 4
     Miami, FL 33127
     Telephone: (305) 469-5881
 5
     Attorney for Plaintiff and the Putative Class
 6

 7                        UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   TOBY HOY, individually and on                   Case No. 3:21-cv-00956-JLB
     behalf of all others similarly situated,
11
                                                     STIPULATION OF DISMISSAL
12                Plaintiff,
13
     v.
14

15
     KOLOR MARKETING INC.,
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27
                                                1
28
     Stipulation of Dismissal
     Case No. 3:21-cv-00956-JLB
      Case 3:21-cv-00956-L-JLB Document 10 Filed 09/01/21 PageID.56 Page 2 of 3




 1
           Plaintiff Toby Hoy and Defendant Kolor Marketing Inc. hereby stipulate to
 2
     the dismissal of this action with prejudice as to Plaintiff’s individual claims and
 3

 4   without prejudice as to any other member of the putative class’s right to bring

 5   claims, with each party to bear its own attorneys’ fees and costs.
 6                                          Respectfully Submitted,
 7

 8
     Dated: September 1, 2021               /s/ Rachel E. Kaufman
                                            Rachel E. Kaufman
 9                                          rachel@kaufmanpa.com
10
                                            KAUFMAN P.A.
                                            400 NW 26th Street
11                                          Miami, FL 33127
12
                                            Telephone: (305) 469-5881

13                                          Attorney for Plaintiff and the putative Class
14
                                            Respectfully Submitted,
15

16
     Dated: September 1, 2021               /s/ Anastasiya Menshikova
17                                          Anastasiya Menshikova
18                                          anastasiya.menshikova@lewisbrisbois.com
                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
19                                          550 West C Street, Suite 1700
20                                          San Diego, CA 92101
                                            Telephone: (619) 233-1006
21

22                                          Attorney for Defendant

23
                                CERTIFICATE OF SERVICE
24
           I HEREBY CERTIFY that on September 1, 2021, I electronically filed the
25
     foregoing document with the Clerk of the Court using CM/ECF, and it is being
26
     served this day on all counsel of record via transmission of Notice of Electronic
27
                                              2
28
     Stipulation of Dismissal
     Case No. 3:21-cv-00956-JLB
      Case 3:21-cv-00956-L-JLB Document 10 Filed 09/01/21 PageID.57 Page 3 of 3




 1
     Filing generated by CM/ECF.
 2                                           /s/Rachel E. Kaufman
 3
                                             Rachel E. Kaufman

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         3
28
     Stipulation of Dismissal
     Case No. 3:21-cv-00956-JLB
